



February 4, 2019




Bruce Kutinsky


 


RE: Separation and Consulting Agreement


Dear Bruce:


This Separation and Consulting Agreement (this “Agreement”) is intended to set
forth our mutual understanding and agreement regarding your termination as Chief
Operating Officer and your employment with Akorn, Inc., a Louisiana corporation
(collectively with its successors and assigns, the “Company”), and all its
affiliates, as the parties agreed to formalize such understandings in the letter
agreement entered into between the parties January 7, 2019 and as disclosed in
the Company’s filings with the SEC on Form 8-K.


Capitalized terms used in this Agreement that are not defined herein shall have
the meanings given such terms in the Employment Agreement by and between you and
the Company, dated as of April 11, 2014, as amended concurrently herewith (as
amended, the “Employment Agreement”).


Accordingly, you and the Company hereby agree as follows:


1.Separation. The parties hereby acknowledge that your employment with the
Company terminated effective as of December 31, 2018 11:59pm CT (the
“Termination Date”). The Company and you agree that you are entitled to
severance benefits under the Employment Agreement as though you resigned for
“Good Reason” (as defined in the Employment Agreement). You hereby agree to
execute any additional documentation with respect thereto as may be reasonably
requested by the Company. You hereby acknowledge that the compensation provided
under Sections 3(a), 3(b) and 3(c) below are in addition to, and not required to
be paid pursuant to, the Employment Agreement or any other compensation plan,
program, policy or arrangement.
2.    Transition and Consulting Services.
(a)    The Company hereby engages you, and you hereby accept such engagement, as
an independent contractor to provide services to the Company on the terms and
conditions set forth in this Agreement. You agree to serve as a non-employee
consultant to the Company to provide transition and consulting related support
from the Termination Date through March 31, 2019 (the “Transition Period”), and
further to provide support to the Company’s legal department from the
Termination Date through December 31, 2019 (the “Consulting Period”).
(b)    During the Transition Period and the Consulting Period, you shall report
to the President and Chief Executive Officer (the “CEO”) and the General Counsel
(the “GC”) of the Company. During the Transition Period, you shall be reasonably
available to provide transition support as reasonably requested by the CEO and
the Company’s management team. During the Consulting Period, you shall be
reasonably available to the GC and legal department to provide litigation
related support as reasonably requested by the GC or the legal department.
3.    Obligations of the Company.
(a)    Cash Compensation. In consideration of the services provided hereunder by
you both during the Transition Period and the Consulting Period, you shall be
entitled to receive a total cash fee in the amount of Nine Hundred Six Thousand
Six Hundred Seventy Five Dollars ($906,675) which will be paid in twelve (12)
equal monthly installments, with each installment to be paid no later than the
15th of the month. The Company agrees to reimburse reasonable travel expenses
and attorneys’ fees that you incur at the request of the Company related to the
transition and legal support services.
(b)    Incentive Compensation. Notwithstanding anything to the contrary in the
applicable equity-based compensation plan or award agreement, your unvested
Company restricted stock units that were outstanding as of the Termination Date
shall vest in full as of the Termination Date.
(c)    Lease and Moving Expenses. You have indicated that you intend to
terminate your Deerfield, IL apartment lease effective January 31, 2019. Should
the Company require you to extend that lease, the Company will be responsible
for any rent payments incurred after January 31, 2019. Further, the Company
agrees to pay for or reimburse your reasonable relocation expenses, expected to
be approximately $5,000, from Deerfield, IL to Ann Arbor, MI.
4.    Independent Contractor. %2. Status. During the Transition Period and the
Consulting Period, you shall be an independent contractor with respect to the
Company and its affiliates and there shall not be implied by this Agreement any
relationship between you, on the one hand, and the Company and its affiliates,
on the other hand, of employer-employee, partnership, joint venture, principal
and agent or the like. No employees of the Company or its affiliates shall
report to you. You shall not have the authority to act as an agent of the
Company or its affiliates or to obligate or bind the Company or its affiliates
in any respect, except on authority specifically so delegated in a prior writing
from a duly authorized officer of the Company or its affiliate.
(a)    Taxes. To the extent consistent with applicable law, the Company shall
not withhold or deduct from any amounts payable to you pursuant to this
Agreement any income taxes or other employment taxes of any other nature on your
behalf. You shall be solely responsible for the payment of any Federal, state,
local and other income and self-employment taxes in respect of any amounts
payable to you pursuant to this Agreement and shall hold the Company and its
officers, directors and employees harmless from any liability arising from your
failure to comply with the foregoing provisions of this sentence.
5.    Obligations of the Executive. %2. Cooperation. You hereby agree that the
payment of any amounts pursuant to this Agreement is conditional upon you
reasonably cooperating with the Company in connection with all matters relating
to your employment with the Company prior to the Termination Date, including any
on-going or future governmental or other regulatory investigations,
arbitrations, litigations or similar matters until such investigations,
arbitrations, litigations or other matters are completely resolved. The Company
agrees to reimburse reasonable expenses (including attorney’s fees) that you
incur at the request of the Company and to compensate you at a reasonable rate
on matters in which the Company engages you for your support after the
Consulting Period.
(a)    Restrictive Covenants. %3. Except as otherwise set forth in this
Section 5(b), Sections 8 (Confidential Information), 9.1 (Non-Competition), 9.2
(Non-Solicitation), 9.3 (Property of the Company) and 9.4 (Remedies) of the
Employment Agreement shall continue to apply to you during the Transition Period
and Consulting Period (and thereafter, to the extent provided in the Employment
Agreement or in the immediately following sentence). Notwithstanding anything to
the contrary in the Employment Agreement, you shall continue to be bound by the
provisions of Sections 9.1 (Non-Competition), 9.2 (Non-Solicitation) and 9.3
(Remedies) of the Employment Agreement during the one-year period following the
Termination Date.
(i)    For the avoidance of doubt, nothing in this Agreement or the Employment
Agreement shall prohibit you from (1) filing and, as provided for under
Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law, (2) providing Confidential Information (as defined in
Section 8.1 of the Employment Agreement) to the extent required by law or legal
process or permitted by Section 21F of the Securities Exchange Act of 1934 or
(3) cooperating, participating or assisting in any government or regulatory
entity investigation or proceeding.
6.    Miscellaneous. The provisions of Sections 15 (Notice), 17 (Miscellaneous),
18 (Governing Law; Mediation and Arbitration), 19 (Code Section 409A Compliance)
and 20 (Severability) of the Employment Agreement shall be incorporated by
reference in this Agreement as if set forth herein.


(a)    [Remainder of page intentionally left blank.]



If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.


Very truly yours,


                        
AKORN, INC.
 
By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
 
Title: General Counsel
 
 





Accepted and Agreed to:


 
 
BRUCE KUTINSKY
 
 
/s/ Bruce Kutinsky
 
 





Date:     February 5th, 2019                    







